Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 6, 2017

                                     No. 04-16-00608-CV

 MIDWAY AUSTIN HIGHWAY PARTNERS, LP; Midway Companies, Bradley R. Freels,
                       and E.R. "Bo" Sanford,
                             Appellants

                                               v.

                                    SIETE ACRES, LLC,
                                         Appellees

                  From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-11965
                         Honorable Gloria Saldana, Judge Presiding


                                        ORDER
       The Parties’ Joint Motion to Suspend Appeal is GRANTED. The time is extended to
January 13, 2017, for parties to finalize the necessary settlement documents and submit a formal
mediation report with this Court.


                                                    _________________________________
                                                    Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of January, 2017.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court